Title: To George Washington from Lieutenant Colonel Udny Hay, 2 August 1780
From: Hay, Udny
To: Washington, George


					
						Sir
						Fish Kill [N.Y.] 2nd August 1780
					
					I had the honour of receiving your Excellencies letter of 31th ult. on the subject of forwarding immediately to Albany a quantity of Ammunition, every thing respecting which as far as in my power was immediately sett in motion, but I was oblidged to apply to the commanding officer at West Point for men.
					A considerable Body of the Eastern Militia is now here, more are momently expected; I have advised the commanding officer to march his Troops down to the Army, but he says he has no orders for that purpose; I thought proper to acquaint your Excelleny of this by express, that you might have the earliest opportunity of transmitting such orders on the subject as you think necessary. I have the honour to be with the greatest respect Your Excellencies most obedt and very humble s⟨t⟩
					
						Udny Hay
					
				